UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2012 Coyote Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52512 20-5874196 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 1ane, Davie, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(786) 423-1811 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.03 Creation of a Direct Financial Obligation. On August 2, 2012, Coyote Resources, Inc., a Nevada corporation (the “Registrant”) issued an unsecured promissory note to an investor in the amount of $86,709.50 (“Note”).The Note is due on November 2, 2012, or upon default, whichever is earlier, and bears interest at the annual rate of 12%.This brief description of the Note is only a summary of the material terms and is qualified in its entirety by reference to the full text of the Note as attached in Exhibit 10.1 to this report. The Note was issued in a transaction which the Registrant believes satisfies the requirements of that exemption from the registration and prospectus delivery requirements of the Securities Act of 1933, which exemption is specified by the provisions of Regulation S promulgated pursuant to that act by the Securities and Exchange Commission. Item 9.01 Exhibits. The following exhibits are filed with this Current Report on Form 8-K. Exhibit Number Description of Exhibit Form of Promissory Note 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Coyote Resources, Inc. Date: August 2, 2012 By: /s/ Guy Martin Guy Martin President 3
